2015 UT App 214



               THE UTAH COURT OF APPEALS

                          STATE OF UTAH,
                      Plaintiff and Appellee,
                                  v.
                     JAMES EDWARD COLLINS,
                    Defendant and Appellant.

                     Memorandum Decision
                        No. 20140185-CA
                      Filed August 27, 2015

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 131901674

             Herschel Bullen, Attorney for Appellant
          Sean D. Reyes and Kris C. Leonard, Attorneys
                          for Appellee

JUDGE JOHN A. PEARCE authored this Memorandum Decision, in
 which JUDGES STEPHEN L. ROTH and MICHELE M. CHRISTIANSEN
                         concurred.

PEARCE, Judge:

¶1      James Edward Collins appeals the district court’s denial
of his motion to withdraw his guilty plea. He contends that the
district court failed to ensure that his plea was entered
knowingly, intelligently, and voluntarily. Collins further
contends that the district court erred in failing to set aside his
guilty plea after he sought to withdraw it. We review a district
court’s compliance with the constitutional and procedural
safeguards surrounding the entry of a guilty plea for correctness.
State v. Beckstead, 2006 UT 42, ¶ 8, 140 P.3d 1288. We review a
district court’s denial of a plea-withdrawal motion for an abuse
of discretion. Id. ¶ 7. Because we determine here that the district
                          State v. Collins


court complied with the applicable safeguards and did not abuse
its discretion in denying the plea-withdrawal motion, we affirm.

¶2     Collins was initially arrested and taken to jail on an
outstanding warrant and for allegedly providing false
information to a peace officer. Upon arrival, Collins confessed
that a search of his person would reveal heroin. He later agreed
to plead guilty to a single count of possession of a controlled
substance in a drug-free zone, charged as a second degree
felony, in exchange for the State dropping certain other charges.1
In his plea affidavit, Collins recounted the elements of the charge
to which he was pleading guilty and admitted that he “had
heroin [on his person] when he was brought to the jail, a drug
free zone.”

¶3     At the plea-entry hearing, Collins’s trial counsel affirmed
that she had read the plea affidavit to Collins and that she
believed Collins was knowingly, voluntarily, and intelligently
pleading guilty. Before accepting the guilty plea, the district
court engaged in a plea colloquy pursuant to rule 11 of the Utah
Rules of Criminal Procedure. During the colloquy, Collins
personally affirmed that he (1) could read, write, and
understand English; (2) was not under the influence of drugs,
alcohol, or medications; (3) was thinking clearly; (4) did not
suffer from any illness that impaired his ability to think clearly;
(5) had read and understood everything in the plea affidavit;
(6) had confirmed that the plea affidavit was true and correct;
(7) understood the constitutional rights he was giving up by
pleading guilty; and (8) understood that the maximum penalty
he was facing was a prison sentence of between one and fifteen
years and a fine of $10,000 plus a ninety percent surcharge.
Collins further indicated that his plea was freely and voluntarily
given, that he had not been coerced or threatened, and that he
was satisfied with his attorney’s advice and assistance.



1. Collins also had ongoing criminal cases before other courts.




20140185-CA                     2               2015 UT App 214
                          State v. Collins


¶4      After this colloquy, Collins asked a question about his
potential sentence under the plea agreement. Collins’s trial
counsel explained the sentence that the State had agreed to
recommend and the interplay between the plea agreement and
Collins’s other cases. The district court interjected with an
example of how a recommendation works and emphasized that
the court was not bound by the recommendation. The district
court then offered Collins an opportunity to speak with his trial
counsel, which he declined. Collins’s trial counsel read aloud the
factual basis for the plea. Collins affirmed that account and pled
guilty.

¶5     Collins subsequently filed a timely motion to withdraw
his guilty plea. At a plea-withdrawal hearing, Collins testified
that his trial counsel had promised that after entering the plea,
Collins would be immediately sentenced and released on
probation.2 He further testified that his trial counsel had told him
that his guilty plea in this case would cause the judges presiding
over his other cases to release him on probation in those matters.
According to Collins, none of those things came to pass. Collins
also asserted that his trial counsel had incorrectly identified a
school, rather than a jail, as the drug-free zone referenced in his
plea affidavit. Finally, Collins claimed that he had not read the
plea affidavit but had instead relied on his counsel’s allegedly
erroneous representations about its contents. The district court
denied Collins’s motion, sentenced him to one-to-fifteen years in
prison, suspended that sentence, and placed him on probation.

¶6     On appeal, Collins first contends “that his plea of guilty
was coerced, that he was misled by counsel and that his plea was
not knowing, intelligent, and voluntary.” Because Collins does
not further explain his claims of coercion and being misled, we



2. Collins was represented by different counsel at the plea-
withdrawal hearing. On appeal, Collins is represented by a third
attorney.




20140185-CA                     3                2015 UT App 214
                          State v. Collins


reject them.3 See Utah R. App. P. 24(a)(9) (requiring appellants to
set forth their “contentions and reasons . . . with respect to the
issues presented”). We turn, therefore, to his claim that his plea
was not knowing, intelligent, and voluntary.

¶7      Rule 11(e) of the Utah Rules of Criminal Procedure
requires the district court to find that a guilty plea is knowingly,
intelligently, and voluntarily made before the court may accept
that plea. See Utah R. Crim. P. 11(e); State v. Alexander, 2012 UT
27, ¶ 29, 279 P.3d 371. Rule 11 exists to help the district court
ensure that a defendant understands “the nature of the
constitutional protections that he is waiving” and “the law in
relation to the facts.” See Alexander, 2012 UT 27, ¶ 29 (citations
and internal quotation marks omitted). Collins argues that,
“[a]lthough he indicated otherwise at the time of his plea, [he]
later testified that he lacked his glasses and could not read the
plea [affidavit] at the time of the plea.” But Collins does not
claim that his alleged inability to read the plea affidavit
prevented him from understanding it. Indeed, his trial counsel
told the district court that she had read the plea affidavit to
Collins.4 Moreover, the district court asked Collins whether he
understood everything in the plea affidavit, whether everything
in it was true and correct, and whether he understood the
resulting proposed plea agreement. Collins answered “Yes” to



3. In any event, our review of the record strongly suggests that
Collins was not coerced and was thoroughly and correctly
advised of his rights and the charges against him.

4. Collins argues that because rule 11’s burden rests upon the
district court, “the court could not rely upon [trial] counsel’s
representation that she had read the plea [affidavit] to [Collins].”
This proposition is not self-evidently valid, and Collins does not
further analyze it. But, in any event, he does not claim that his
trial counsel did not read the affidavit to him.




20140185-CA                     4                2015 UT App 214
                           State v. Collins


each question.5 We therefore readily conclude that, because the
district court determined that Collins understood the plea
affidavit and the consequences of pleading guilty, it did not err
by accepting Collins’s plea.

¶8     Collins next contends that the district court abused its
discretion when it denied his motion to withdraw his guilty plea.
“A plea of guilty . . . may be withdrawn only upon leave of the
court and a showing that it was not knowingly and voluntarily
made.” Utah Code Ann. § 77-13-6 (LexisNexis 2012). The burden
of proof on appeal from a denial of a plea-withdrawal motion
rests upon the defendant. Alexander, 2012 UT 27, ¶ 23.

       To show that a plea was not knowing and
       voluntary, a defendant must show either that he
       did not in fact understand the nature of the
       constitutional protections that he was waiving by
       pleading guilty, or that he had such an incomplete
       understanding of the charges that his plea cannot
       stand as an intelligent admission of guilt.

Id. (citation and internal quotation marks omitted).

¶9      Collins asserts that, because he “apparently did not have
his glasses and did not in fact personally read the statement in
support of his plea . . . , [he] believes serious questions arise as to
his actual understanding of and his ability to knowingly and
intelligently enter a plea of guilty.” Collins points to his
testimony at the later plea-withdrawal hearing as evidence of his
confusion. Specifically, he testified at the later hearing that,
during the earlier plea-entry hearing, his trial counsel had
incorrectly identified a school, rather than a jail, as the drug-free
zone mentioned in the plea affidavit. Because trial counsel did
not actually make such a mistake, Collins claims that he must


5. Collins also indicated to the district court that he had read the
plea affidavit himself.




20140185-CA                       5                2015 UT App 214
                          State v. Collins


have been confused at the earlier hearing. However, the
testimony establishes only that, by the time of the later hearing,
Collins had become confused about the details of what had
transpired at the earlier hearing. This falls far short of carrying
his burden of establishing that, during the earlier hearing, he did
not understand either the charges against him or the
constitutional protections he was waiving by pleading guilty.
Accordingly, we conclude that the district court did not abuse its
discretion by denying Collins’s motion to withdraw his plea.

¶10   Affirmed.




20140185-CA                     6               2015 UT App 214